Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: ARC Energy Trust announces second quarter 2009 results CALGARY, Aug. 6 /CNW/ - (AET.UN and ARX - TSX) ARC Energy Trust ("ARC" or "the Trust") announces the results for the second quarter ended June 30, 2009. << Three Months Ended Six Months Ended June 30 June 30 2009 2008 2009 2008 FINANCIAL (Cdn$ millions, except per unit and per boe amounts) Revenue before royalties 235.2 512.0 460.4 919.9 Per unit(1) 0.99 2.38 1.98 4.29 Per boe 40.4 88.04 39.5 77.24 Cash flow from operating activities(2) 104.3 273.4 228.6 483.4 Per unit(1) 0.44 1.27 0.98 2.25 Per boe 17.9 47.02 19.6 40.59 Net income 66.1 57.3 88.4 138.6 Per unit(3) 0.28 0.27 0.38 0.65 Distributions 75.0 144.7 157.0 271.5 Per unit(1) 0.32 0.68 0.68 1.28 Per cent of cash flow from operating activities(2) 72 53 69 56 Net debt outstanding(4) 737.6 756.1 737.6 756.1 OPERATING Production Crude oil (bbl/d) 26,917 27,541 27,857 28,302 Natural gas (mmcf/d) 200.2 194.7 197.0 199.5 Natural gas liquids (bbl/d) 3,679 3,906 3,721 3,882 Total (boe/d) 63,969 63,896 64,418 65,436 Average prices Crude oil ($/bbl) 62.74 118.32 54.36 103.63 Natural gas ($/mcf) 3.73 10.41 4.45 9.07 Natural gas liquids ($/bbl) 38.89 82.29 38.88 75.46 Oil equivalent ($/boe) 40.32 87.73 39.36 76.95 Operating netback ($/boe) Commodity and other revenue (before hedging)(5) 40.41 88.04 39.49 77.24 Transportation costs (0.85) (0.79) (0.90) (0.76) Royalties (4.72) (15.79) (5.52) (13.77) Operating costs (11.02) (10.71) (10.57) (10.11) Netback (before hedging) 23.82 60.75 22.49 52.60 TRUST UNITS (millions) Units outstanding, end of period(6) 237.1 215.8 237.1 215.8 Weighted average trust units(7) 236.6 215.2 232.8 214.5 TRUST UNIT TRADING STATISTICS (Cdn$, except volumes) based on intra-day trading High 19.25 33.95 20.90 33.95 Low 14.12 25.19 11.73 20.00 Close 17.81 33.95 17.81 33.95 Average daily volume (thousands) 988 659 1,113 764 (1) Per unit amounts (with the exception of per unit distributions) are based on weighted average trust units outstanding plus trust units issuable for exchangeable shares. Per unit distributions are based on the number of trust units outstanding at each distribution record date. (2) Cash flow from operating activities is a GAAP measure. Historically, Management has disclosed Cash Flow as a non-GAAP measure calculated using cash flow from operating activities less the change in non-cash working capital and the expenditures on site restoration and reclamation as they appear on the Consolidated Statements of Cash Flows. Cash Flow for the second quarter of 2009 would be $120.5 million ($0.51 per unit) and $237.1 million ($1.02 per unit) year-to-date. Distributions as a percentage of Cash Flow would be 62 per cent for the second quarter of 2009 (66 per cent year-to- date). (3) Net income per unit is based on net income after non-controlling interest divided by weighted average trust units outstanding (excluding trust units issuable for exchangeable shares). (4) Net debt excludes current unrealized amounts pertaining to risk management contracts and the current portion of future income taxes. (5) Includes other revenue. (6) For the second quarter of 2009, includes 0.9 million (1.1 million in 2008) exchangeable shares exchangeable into 2.634 trust units (2.517 in 2008) each for an aggregate 2.5 million (2.7 million in 2008) trust units. (7) Includes trust units issuable for outstanding exchangeable shares at period end. ACCOMPLISHMENTS/FINANCIAL UPDATE - Production for the quarter was ahead of budget at 63,969 boe per day with higher than anticipated production at Dawson, Ante Creek and Goodlands despite completing 37 oil and natural gas facility turnarounds during the quarter on the Trust's operated properties. The higher production at Goodlands and Ante Creek was the result of better than anticipated results from horizontal development wells that were drilled during the winter. ARC plans on following up these successes with four horizontal wells at Goodlands and four horizontal wells at Ante Creek prior to year-end. Preliminary results from two horizontal wells in the Pembina area have also been encouraging. Each of the two wells averaged 300 boe per day during their first month on production. The Trust expects full year corporate production to average between 63,000 and 64,000 boe per day at an operating cost of approximately $10.70 per boe. - Cash flow from operating activities was $104.3 million, or $0.44 per unit, a significant decline from the $273.4 million ($1.27 per unit), achieved in the comparable quarter in 2008. This decline was as a result of a 54 per cent decline in commodity prices. The more commonly used Cash Flow, a non-GAAP measure, was $120.5 million or $0.51 per unit. Net income for the quarter of $66.1 million was comparable to last year's $57.3 million as the current year decline in commodity revenue was offset by the recording of a $39.7 million non-cash foreign exchange gain on the Trust's U.S. denominated debt and a decrease in non-cash losses on the Trust's risk management contracts when compared to the second quarter of 2008. In response to the decreased cash flow levels in 2009, the Trust decreased monthly distributions to $0.10 per unit or 72 per cent of cash flow from operating activities. This provided sufficient cash flow to fund 55 per cent of the second quarter capital program (90 per cent when including the quarterly proceeds from the distributions re- investment program) with only 10 per cent being funded through debt. - The Trust executed a $48.9 million capital expenditure program in the second quarter of 2009 that included: drilling one oil well in southeast Saskatchewan, drilling eight natural gas wells in the Dawson area, and spending $10.4 million on the new gas plant at Dawson. Of the wells drilled in the second quarter, two natural gas wells were completed as well as 26 additional wells that were drilled in previous quarters. - The Trust has maintained its capital expenditure guidance at $350 million for full year 2009. Included in this number is approximately $30 million of new projects that have been added to take advantage of drilling incentives provided by the Alberta Government and to follow-up on the success of our horizontal drilling program. - On April 14, 2009, the Trust announced the closing of a private placement of long-term debt in the form of senior secured notes totaling US$125 million at a blended average interest rate of 7.47 per cent. The notes were offered in three tranches with repayment dates between 2012 and 2021 allowing the Trust to convert a portion of its credit facility debt to long term notes that mature over a number of years as opposed to being re-financed all in one year. Proceeds from the notes were used to reduce the debt outstanding on the Trust's $800 million credit facility. At June 30, 2009 the Trust had approximately $650 million of unused credit available and a net debt to annualized year-to-date cash flow from operating activities of 1.6 times. - The Trust's reserves and production profile is managed to mitigate the impact of commodity price volatility. The Trust's first half 2009 production is weighted 49 per cent to crude oil and natural gas liquids and 51 per cent to natural gas. Although natural gas prices have decreased throughout the second quarter of 2009, the recovery of crude oil prices during the second quarter has tempered the impact of lower realized natural gas prices. - The Trust's current plans are to convert to a dividend paying Corporation effective December 31, 2010. At this time, Management believes that this will be the most logical and tax efficient alternative for ARC unitholders. The potential conversion, that will be subject to regulatory and unitholder approval, is in the planning stages and ARC is working with legal and tax advisors to map out the required steps for the conversion process. - Montney Resource Play Development Production from the Dawson area was above budget at an average rate of 56 mmcf per day throughout the second quarter as a planned turnaround of a third party gas plant was delayed to the third quarter. During the second quarter of 2009, the Trust spent $29.1 million on development activities in the Dawson area including drilling seven horizontal wells, one of which was completed during the quarter. One vertical well was also drilled and completed during the quarter. The Dawson B-10-8-79-14W6 horizontal well tested 9.5 mmcf per day of natural gas at a flowing pressure of 2,000 pounds per square inch. One vertical acid gas disposal well required for the new gas plant was also drilled and completed during the quarter. The Trust plans to drill two additional horizontal wells at Dawson during the second half of 2009. At this time, the Trust has 22 wells drilled in the Dawson gas field that are in various stages of completion. In the completed and waiting on tie-in category are 14 wells (six horizontal and eight vertical), while the remaining eight wells (six horizontal and two vertical) are yet to be completed. In addition to these Dawson wells, the Trust has drilled five vertical wells and two horizontal wells in the Sunrise-Sunset area, none of which are tied-in. The Trust has also participated in one partner operated horizontal well at Sunrise. The Trust drilled a successful exploration well on its Montney West lands during the quarter. The Sunset 13-24-79-19W6 well encountered over 150 meters of gas bearing porosity within the Montney formation. Results from this well are similar to those encountered in ARC's Sunrise discovery wells. ARC plans to participate in a small development project on partner operated lands at Sunrise. Current plans call for the drilling of four horizontal wells, construction of pipelines and a gathering system and the expansion of a third party operated gas plant. Assuming that the drilling and construction go as planned, production from this area should be approximately 10 mmcf per day net to ARC's 50 per cent working interest by the beginning of 2010. The Trust continues to work towards a first quarter 2010 completion date for a new 60 mmcf per day gas plant at Dawson. $18.8 million has been spent year-to-date on the project with design work complete, all major equipment ordered and the public notification process completed. Applications have been submitted to the appropriate regulatory agencies and are currently under review with approvals for construction expected by the end of August. As long as construction starts by early September, ARC expects that the gas plant will be operational by the end of the first quarter of 2010. - Enhanced Oil Recovery Initiatives During the second quarter, the Trust spent $4 million on enhanced oil recovery ("EOR") initiatives. The Redwater CO(2) pilot project continues with both the CO(2) injection and oil production facilities continuing operations. Highlights for the quarter included the addition of a second production well and CO(2) injection volumes continuing to ramp up as scheduled. Results continue to be encouraging but the Trust anticipates that it will take until at least the first quarter of 2010 before it will know to what extent the pilot has been successful in mobilizing incremental volumes of oil. While the pilot project may indicate enhanced recovery, the current outlook for crude oil prices and the cost and availability of CO(2) may impact the Trust's ability to achieve commercial viability for a full scale EOR scheme at Redwater. MANAGEMENT'S DISCUSSION AND ANALYSIS >> This management's discussion and analysis ("MD&A") is the Trust management's analysis of its financial performance and significant trends or external factors that may affect future performance. It is dated August 5, 2009 and should be read in conjunction with the unaudited Consolidated Financial Statements for the period ended June 30, 2009, the MD&A and the unaudited Consolidated Financial Statements ended March 31, 2009 and the audited Consolidated Financial Statements and MD&A as at and for the year ended December 31, 2008 as well as the Trust's Annual Information Form that is filed on SEDAR at www.sedar.com. The MD&A contains Non-GAAP measures and forward-looking statements and readers are cautioned that the MD&A should be read in conjunction with the Trust's disclosure under "Non-GAAP Measures" and "Forward-Looking Statements" included at the end of this MD&A. ARC's Business ARC Energy Trust ("ARC") or ("the Trust") is an actively managed oil and natural gas entity formed to provide investors with indirect ownership in cash generating energy assets, that currently consist of oil and gas assets. The cash flow from operating activities is based on the production and sale of crude oil, natural gas liquids and natural gas. ARC is one of the top 20 producers of conventional oil and gas in western Canada. As at June 30, 2009, ARC held interests in excess of 18,600 wells with approximately 5,600 wells operated by ARC and the remainder operated primarily by other major oil and gas companies. ARC's production has averaged between 61,000 and 67,000 boe per day in each quarter for the last three years. The total capitalization of ARC, which trades on the Toronto Stock Exchange, as at June 30, 2009 was $5 billion as shown on Table 23. ARC's Objective ARC's goal is to be one of the top performing oil and gas companies in Canada as measured by quality of assets, management expertise and investor returns. The focus is on risk managed value creation. Table 1 shows the Trust's ability to maintain stable production and reserves per unit while distributing a portion of the cash flows back to unitholders. The decrease in 2009 production per unit reflects the impact of issuing 15.5 million trust units in the first quarter that raised $240 million to be used to partially fund capital expenditures in the Dawson area. ARC is constructing a gas plant with a 60 mmcf per day capacity with an expectation that production per unit will increase in 2010 upon startup of this plant. << Table 1 Full year Full year Per Trust Unit Q2 2009 YTD 2009 2008 2007 Normalized production per unit(1)(2) 0.27 0.28 0.29 0.30 Normalized reserves per unit(1)(3) N/A N/A 1.42 1.35 Distributions per unit $0.32 $0.68 $2.67 $2.40 (1) Normalized indicates that all periods as presented have been adjusted to reflect a net debt to capitalization of 15 per cent. It is assumed that additional trust units were issued (or repurchased) at a period end price for the reserves per unit calculation and at an annual average price for the production per unit calculation in order to achieve a net debt balance of 15 per cent of total capitalization each year. The normalized amounts are presented to enable comparability of per unit values. (2) Production per unit represents daily average production (boe) per thousand trust units and is calculated based on daily average production divided by the normalized weighted average trust units outstanding including trust units issuable for exchangeable shares. (3) Reserves per unit are calculated based on proved plus probable reserves (boe) divided by period end trust units outstanding including trust units issuable for exchangeable shares. >> Currently the Trust distributes $0.10 per unit per month. The remainder of the cash flow is used to fund reclamation costs, and a portion of capital expenditures and land acquisitions. Since the Trust's inception in July 1996 to June 30, 2009, the Trust has distributed $3.4 billion or $24.38 per unit. ARC's business plan has resulted in significant operational success as seen in Table 2 where the Trust's trailing five year annualized return per unit was 14.6 per cent. However, commodity prices and the current economic downturn are significant factors impacting the profitability of ARC and capital appreciation of our trust units in the market place. The impact of these external factors has led to a negative return for the trailing one and three years despite the successful execution of ARC's business plan and operational successes. << Table 2 Total Returns(1) Trailing Trailing Trailing ($ per unit except for per cent) One Year Three Year Five Year Distributions per unit $ 2.07 $ 6.95 $ 11.04 Capital appreciation per unit $ (16.14) $ (10.19) $ 2.46 Total return per unit $ (14.07) $ (3.24) $ 13.50 Annualized total return per unit (31.6)% (4.5)% 14.6% S&P/TSX Capped Energy Trust Index (35.5)% (9.2)% 10.2% (1) Calculated as at June 30, 2009. 2009 Second Quarter Financial and Operational Results Following is a discussion of ARC's 2009 guidance and second quarter financial and operating results. 2009 Guidance and Financial Highlights Table 3 is a summary of the Trust's 2009 Guidance and a review of 2009 actual results compared to guidance: Table 3 2009 2009 Guidance Actual YTD % Change Production (boe/d)(1) 63,000-64,000 64,418 - Expenses ($/boe): Operating costs 10.70 10.57 (1) Transportation 1.00 0.90 (10) G&A expenses (cash & non-cash)(2) 2.10 1.94 (8) Interest 1.30 1.15 (12) Capital expenditures ($ millions) 350 146 - Annual weighted average trust units and trust units issuable (millions) 238 233 - (1) The Trust has narrowed the 2009 full year production guidance range to between 63,000 and 64,000 based on favorable year-to-date 2009 production results and forecast production levels for the balance of the year. (2) G&A guidance amount of $2.10 per boe includes $1.75 per boe for cash G&A costs, $0.55 per boe for cash whole unit plan costs and a recovery of $0.20 per boe for non-cash portion of the whole unit plan. >> The 2009 Guidance provides unitholders with information on Management's expectations for results of operations, excluding any acquisitions or dispositions, for 2009. Readers are cautioned that the 2009 Guidance may not be appropriate for other purposes. Table 4 is a review of the financial highlights and operating results for the second quarter and the first six months of 2009. << Table 4 Three Months Ended Six Months Ended June 30 June 30 (Cdn $ millions, except per unit and volume % % data) 2009 2008 Change 2009 2008 Change Cash flow from operating activities 104.3 273.4 (62) 228.6 483.4 (53) Cash flow from operating activities per unit(1) 0.44 1.27 (65) 0.98 2.25 (56) Net income 66.1 57.3 15 88.4 138.6 (36) Net income per unit(2) 0.28 0.27 4 0.38 0.65 (42) Distributions per unit(3) 0.32 0.68 (53) 0.68 1.28 (47) Distributions as a per cent of cash flow from operating activities 72 53 36 69 56 23 Average daily production (boe/d)(4) 63,969 63,896 - 64,418 65,436 (2) (1) Per unit amounts are based on weighted average trust units outstanding plus trust units issuable for exchangeable shares at year-end. (2) Based on net income after non-controlling interest divided by weighted average trust units outstanding excluding trust units issuable for exchangeable shares. (3) Based on number of trust units outstanding at each cash distribution date. (4) Reported production amount is based on company interest before royalty burdens. Where applicable in this MD&A natural gas has been converted to barrels of oil equivalent ("boe") based on 6 mcf: 1 bbl. The boe rate is based on an energy equivalent conversion method primarily applicable at the burner tip and does not represent a value equivalent at the well head. Use of boe in isolation may be misleading. >> Net Income Net income in the second quarter of 2009 was $66.1 million ($0.28 per unit), an increase of $8.8 million from $57.3 million ($0.27 per unit) in the second quarter of 2008. While the Trust posted higher net income during the second quarter of 2009, there were several non-cash items that negatively impacted the 2008 results, masking the impact of the significant decrease in commodity prices in 2009. In the second quarter of 2008, the Trust recorded a $142.8 million unrealized non-cash loss on risk management contracts ($106.4 million, net of future income taxes). As well, the Trust recorded an $18 million provision for non-recoverable accounts receivable relating a crude oil revenue receivable from a counterparty that filed for protection under the Companies' Creditors Arrangement Act in July 2008 ($13.4 million net of future income taxes).
